Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending and subject to examination herewith. 
Rejections under 35 USC §251---Impermissible Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 16-19 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the 
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.  See MPEP §1412.02(I).



Recapture Test Step #1:  
During prosecution of the parent application 14,912,347, at the amendment of 10/2/2017, applicant added the following amendments to independent claim 31:
Amendment (1): “receive a broadcast of a second hard constraint of another STA, the second hard constraint indicating a second time window in which the another STA is unavailable for communicating with the STA”
Amendment (2): “..the third time window outside the first and second time windows”
In the current application, both Amendment (1) and Amendment (2) have been deleted from the independent claims 1, 11 and 16. Thus, the current claim set has been broadened by deleting the text of Amendment (1) and Amendment (2).  
Recapture Test Step #2:  
During prosecution of the parent application 14,912,347, at the remarks of 10/2/2017, applicant states:
“Claims 34-37, 41 and 43-45, 49 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicants have amended independent claims 31, 38, and 46 to include subject matter of claims 34, 41, and 49, respectively, and all intervening claims. Accordingly, Applicants respectfully request allowance of all pending claims.” 
Amendment (1) derives from intervening claim 32, which was rejected on prior art in the parent application 14,912,347, at the office action of 7/6/2017, pp.5-6. 
Amendment (2) derives from intervening claim 33, which was which was rejected on prior art in the parent application 14,912,347, at the office action of 7/6/2017, pp. 6-7. 
In order to achieve patentability, it was necessary for applicant to include the subject matter of intervening claims 32 and 33 into claim 31 during prosecution. 
Therefore, broader subject matter than claims 32 and 33 was surrendered during prosecution, and Amendment (1) and Amendment (2) corresponding respectively to claims 32 and 33 are thus Surrender Generating Limitations (SGLs) and cannot be broadened in scope (i.e. removed) during reissue. See MPEP 1412.02, Subsection II(B)(1)(A): “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant.”
Recapture Test Step #3:  The identified SGLs have been completely removed from the independent claims 1, 11 and 16. See MPEP 1412.02, Subsection C, example (1): “If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper.”
Conclusion: Since all three steps have been met for the Recapture Test of have been met for the SGL, independent claim 16 must accordingly be rejected under 35 USC §251 for impermissible recapture. Claims 17-19 are each dependent on claim 16 and equally rejected on the same basis. 
                                       Rejection under 35 USC 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 9 recites “the transceiver is configured to refrain from including the specified amount of time in the broadcast.” Strictly speaking, broadcast of a waveform cannot refrain from including time. Waveform broadcasts represent data distributed over time, and while the data can refrained from transmission, the time itself cannot be refrained. Nonetheless, it is understood what is intended to be claimed, and it is suggested that applicant recite: “the transceiver is configured to refrain from including TOF measurement data in specified time frames”.  
                                 Rejections under 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139) in view of Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112) and Bahillo et al (Accurate Integrated Localization System for Indoor Environments Based on the IEEE 802.11 Round Trip Time Measurements, cited by Examiner in PTO Form 892, 10/19/2020). 
	Claim 1:  A wireless station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless transceiver station (STA) in a mobile telecommunications system. However, any transceiver in a UMTS corresponds to an STA) arranged to perform a Time-of-Flight (ToF) measurement (Chun et al: para 0062, lines 1-3, the RTT (round trip time) is a measured time of flight for a transmission that is received at the receiving device and acknowledged at the transmitting device), the STA comprising a transceiver (Chun et al: FIG 10, steps S103 and S108 demonstrate transmission and reception at a UE device. The UE is a transceiver) arranged to:
	 transmit (Chun et al: FIG 10 at step S103, the RTT measurement request and recorded transmission time of the request are simultaneously transmitted to a receiving side) a first hard constraint (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 15) which is an exact, or “hard” time constraint) indicating a first time window in which the STA is unavailable for performing the ToF measurement (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6). The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, 
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

	                                                                                      	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al), wherein the transceiver is arranged to transmit the first hard constraint as a bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8), 
	wherein each bit having a first predetermined value (in a bitmap, the predetermined values are the binary digits “1” or “0”) indicates the STA is unavailable for performing TOF measurement within the first time window and each bit having a second value indicates the STA is available to perform the TOF measurement within the first time window (Strictly speaking, the intended usage of the binary digits carries no patentable weight. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Nonetheless, in Stern Berkowitz, the subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” 
	receive a broadcast of a second hard constraint (Chun et al para 0002, lines 1-5 a transceiver (UE) can transmit a broadcast or receive a broadcast) of another STA, the second hard constraint indicating a second time window in which another STA is unavailable for communicating with the STA (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	 receive a time allocation from the another STA (Chun et al: para 0002, lines 1-5, any transceiver in a UMTS corresponds to an STA. As shown in Stern Berkowitz et al in FIG 1, a time allocation can include a radio frame, subframe or slot), the time allocation specifying a third time window being outside the first and second time windows (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap) and comprising a time  (Stern-Berkowitz et al at FIG 1, all time windows would be one radio subframe in length (30,720 ms)) when the STA is available to perform the TOF measurements as indicated by the bitmap (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a table of binary digits “1” or “0”, would indicate time slots where the procedure can be performed. For example:           

           

     Time Window: Subframe #4
    Time Slot 5
     Time Slot 6
     Time Slot 7
   Time Slot 8
        111
(Next 3 slots  available for TOF data )
     TOF Data
     TOF Data

    TOF Data

	                                                                                      	                                                                                      
	and receive the action frame of the ToF measurement from the another STA at a time that is within the third time window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver. Stern Berkowitz illustrates how the bitmap designates the time slots where the TOF data is provided), the action frame configured in accordance (with) IEEE 802.11 network communication (Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)).  
	Claim 2:  The STA of claim 1, wherein the transceiver is arranged to receive the action frame (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver) within the time allocation (Stern-Berkowitz et al: It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time windows where the RTT procedure can be performed, as taught by Stern-Berkowitz et al) and the STA is arranged to determine a round trip time of time of flight (Chun et al: FIG 10, step S110, the RTT (round trip time of flight) is calculated) of one or more signals communicated between the STA and the another STA at a time within the third time window (Stern-Berkowitz: This reference teaches the transmission of time windows In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Such time windows as a third fourth or fifth time window would be “outside” the first or second time window). 
	Claim 3:  The STA of claim 2, wherein the STA is further arranged to determine a 
plurality of round trip times or time of flight times (Chun et al: FIG 10, step S110, the RTT (round trip time of flight) is calculated), each round trip time or time of flight time for a communication between the STA and a different respective STA (Chun et al in FIG 10 involves a transmitting side and a receiving side, meaning there is at least one transceiver on each side). 
Claim 4: The STA of claim 3, wherein the STA is further arranged to determine a location of the STA as a function of the plurality of round trip times or time of flight times (Bahillo et al at abstract, lines 3 and 6-7, the RTT measurement is used to determine a line of sight distance. It would have been obvious to one of ordinary skill in the art to modify Chun et al to deploy the RTT measurement for more accurately estimating line of sight distance between transmitting and receiving radio units as taught by Bahillo et al (abstract, last two lines)).  
	Claim 5: A wireless station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless station (STA) in a mobile telecommunications system. However, any transceiver in a UMTS corresponds to an STA) arranged to communicate with another STA of a plurality of STAs (Chun et al in FIG 10 involves a transmitting side and a receiving side, meaning there is at least one transceiver on each side) in an IEEE 802.11 network so as to help the another STA perform a Time-of-Flight (ToF) measurement (Chun et al: para 0062, lines 1-3, the RTT (round trip time) is a measured time of flight for a transmission that is received at the receiving device and acknowledged at the transmitting device). Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)), the STA comprising a transceiver (Chun et al: FIG 10, steps S103 and S108 demonstrate transmission and reception at a UE device. The UE is a transceiver) arranged to: 
	broadcast to the plurality of other STAs (Chun et al: FIG 10 at step S103, the RTT measurement request and recorded transmission time of the request are simultaneously transmitted to a receiving side) a first hard constraint of the STA (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 15) which is an exact, or “hard” time constraint) the first hard constrain indicating a first time window in which the STA is unavailable to communicate with the other STAs of the plurality of STAs (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6). The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:                               

     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

	                                                                                      	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al), wherein the transceiver is arranged to transmit the first hard constraint as a bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8), wherein each bit of the bitmap corresponds to a specified amount of time (i.e. a time slot, as seen above);
	wherein each bit having a first predetermined value (in a bitmap, the predetermined values are the binary digits “1” or “0”) indicates the STA is unavailable to communicate with the plurality of other STAs, and each bit having a second predetermined value indicates the STA is available to communicate with an STA of the plurality of STAs (Strictly speaking, the intended usage of the binary digits carries no patentable weight. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Nonetheless, in Stern Berkowitz, the subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would  indicate time windows where the procedure can be performed.);                                                                        

Time Window: Subframe #4
Time Slot 5
Time Slot 6
Time Slot 7
Time Slot 8
111
(Next 3 slots  available for TOF data )
TOF Data
TOF Data

TOF Data


	receive a second hard constraint (Chun et al para 0002, lines 1-5 a transceiver (UE) can transmit a broadcast or receive a broadcast) indicating a second time window in which another STA is unavailable to perform the TOF measurement (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	transmit an action frame of the ToF measurement from the STA to another STA at a time outside the first and second time windows (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver. Stern Berkowitz illustrates how the bitmap designates the time slots where the TOF data is provided), 
	the action frame configured in accordance (with) IEEE 802.11 network communication (Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)).  
	Claim 6:  The STA of claim 5, wherein the transceiver is arranged to transmit a time allocation to the another STA (Chun et al: FIG 10 at step S103, the RTT measurement request , the time allocation specifying a third time window in which the STA will transmit the action frame, the third time window outside the first and second time windows (Stern-Berkowitz: This reference teaches the transmission of time windows in the form of bitmaps (para 0266, lines 6-8), but the skilled artisan would readily recognize that transmitting multiple time windows over a period of time, such as third, fourth, fifth time windows, etc) would have been an obvious duplication (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Such time windows as a third fourth or fifth time window would be “outside” the first or second time window). 
	Claim 7: The STA of claim 6, wherein the transceiver is arranged to transmit the 
first hard constraint (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 15) which is an exact, or “hard” time constraint),  as one or more parameters indicating a beginning time and ending time of a period of time in which the STA is unavailable (a time window is, by definition, a limited frame of time having a beginning time and an end time). 
	Claim 8:  The STA of claim 5, wherein the transceiver is arranged to transmit the specified amount of time in the broadcast. (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a table of binary digits “1” or “0”, would indicate time slots where the procedure can be performed).                                                   
Claim 9: The STA of claim 5, wherein the specified amount of time is predetermined and the transceiver is configured to refrain from including the specified amount of time in the broadcast (Strictly speaking, broadcast of a waveform cannot refrain from including time. Waveform broadcasts represent data distributed over time, and while the data can refrained from transmission, the time itself cannot be refrained. Nonetheless, it is understood what is intended to be claimed, namely, that the measurement data is refrained from inclusion in certain frames. Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6). The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed). 
	Claim 10: The STA of claim 5, wherein the STA is arranged to compress, using a 
lossless compression technique, data corresponding to the bit map prior to broadcasting the first hard constraint (Chun et al, para 0013, lines 4-7. Data compression is a standard technique applied to increase transport efficiency in the radio section of a data frame).  
	Claim 11:  A method for performing Time-of-Flight (ToF) measurements in an IEEE 802.11 network (Chun et al: para 0062, lines 1-3, the RTT (round trip time) is a measured time of flight for a transmission that is received at the receiving device and acknowledged at the transmitting device). Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)), comprising:
	transmitting (Chun et al: FIG 10 at step S103, the RTT measurement request and recorded transmission time of the request are simultaneously transmitted to a receiving side) using a transceiver (Chun et al: FIG 10, steps S103 and S108 demonstrate transmission and reception at a UE device. The UE is a transceiver) a first hard constraint (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 15) which is an exact, or “hard” time constraint) indicating a first time window in which a station (STA) is unavailable (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6). The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:                               
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

	                                                                                      	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al), wherein transmitting the first hard constraint includes transmitting the first hard constraint as a bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8), 
	wherein each bit of the bitmap corresponds to a specified amount of time within the first time window, The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….


	wherein each bit having a first predetermined value indicates a time within the first time window that the STA is unavailable for performing Time of Flight (TOF) measurements and each bit having a second predetermined value indicates a time within the first time window that the STA is available for performing TOF measurements; (Strictly speaking, the intended usage of the binary digits carries no patentable weight. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Nonetheless, in Stern Berkowitz, the subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would  indicate time windows where the procedure can be performed.);    
                                                                    

Time Window: Subframe #4
Time Slot 5
Time Slot 6
Time Slot 7
Time Slot 8
111
(Next 3 slots  available for TOF data )
TOF Data
TOF Data

TOF Data


	receiving using the transceiver a broadcast of a second hard constraint (Chun et al para 0002, lines 1-5 a transceiver (UE) can transmit a broadcast or receive a broadcast) of another STA, the second hard constraint indicating a second time window in which the another STA is unavailable (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	 receiving, using the transceiver, a time allocation from the another STA (Chun et al: para 0002, lines 1-5, any transceiver in a UMTS corresponds to an STA. As shown in Stern Berkowitz et al in FIG 1, a time allocation can include a radio frame, subframe or slot), the time allocation specifying a third time window  in which the another STA will transmit an action frame (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap) the third time window comprising a time  (Stern-Berkowitz et al at FIG 1, all time windows would be one radio subframe in length (30,720 ms)) when the STA is available to perform the TOF measurements as indicated by the bitmap, (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is a set of times in which to perform a “procedure specific configuration” (para 
	the third time window being outside the first and second time windows (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap)                 	                                                                                      	                                                                                      
	and receiving, using the transceiver, the action frame from the another STA at a time that is within the third time window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver. Stern Berkowitz illustrates how the bitmap designates the time slots where the TOF data is provided), the action frame configured in accordance (with) IEEE 802.11 network communication (Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)).  
	Claim 14: The wireless station (STA) of claim 1, wherein the first time window is a periodic window relative to a time synchronization function (TSF) between the STA and an access point (AP) (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). As a result, this frame corresponds to a periodic window. The “time synchronization function”, lacking any further details, is the period of time at which frames switch from being sent on the uplink to being returned on the downlink (para 0022, Table 1). 
Claim 15: The wireless station (STA) of claim 1 wherein the first time window represented by the bit map has a predetermined granularity such that each bit represents a fixed amount of time (A bitmap inherently has a pre-determined granularity. Specifically, it presents a bit level of granularity (“1’s” and “0”s). A Bit is associated with each time slot). 
	Claims 12-13 and 16-19 are rejected under 35 USC 103(a) as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139) in view of Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112) and Aldana et al (US Pre-Grant Publication 2014/0160959). 
	Claim 12:  The wireless station (STA) of claim 1, wherein the bit map is transmitted within a fine-timing measurement (FTM) request frame, and wherein transmission of the FTM request frame initiates an FTM session with one or more other stations (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end).  
Claim 13: The wireless station (STA) of claim 12, wherein the time allocation received from the another station is in response to the FTM request frame (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6)). 
Claim 16: An apparatus of a station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless station configured for operating in an IEEE 802.11 network (Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)), the STA comprising: processing circuitry; and memory (a transceiver will include processing circuitry and memory to store instructions), the processing circuitry configured to:
	configure a fine-timing measurement (FTM) request frame (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end) to include a bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (para FIG 1 and 0266, line 6) that can take the form of a bitmap (para 0266, line 8), the bit map representing a periodic time window relative to a time-synchronization function (TSF) of an access point (AP) (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). As a result, this frame corresponds to a periodic window. ;
	wherein each bit of the bit map having a first predetermined value indicates a time within the periodic time window that the STA is unavailable for time-of-flight (ToF) measurements (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed:
For example:                  
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

                 	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al) ;
initiate an FTM session with one or more other stations by transmission of the FTM request frame (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of the process of performing an RTT measurement.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end);
receive an indication from one of the other stations of when the one other station is unavailable for TOF measurements (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6). The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed),
receive a response from a responding station, the responding station being at least one of the other stations (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (para 0266, line 6)), the response indicating an availability window that the responding station is available for the ToF measurements (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (para 0266, line 6) that can take the form of a 
Time Window: Subframe #3
Time Window: Subframe #4
Time Slot 5
Time Slot 6
Time Slot 7
Time Slot 8
111
(Next 3 slots  available for TOF data )
TOF Data
TOF Data

TOF Data


the availability window being outside the times that the STA is unavailable for the TOF measurements indicated by the bitmap (Stern Berkowitz et al, the availability windows can be in subframes #3 and #4, which are outside the windows of subframe #1 and subframe #2:


      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….


Time Window: Subframe #3
Time Window: Subframe #4
Time Slot 5
Time Slot 6
Time Slot 7
Time Slot 8
111
(Next 3 slots  available for TOF data )
TOF Data
TOF Data

TOF Data


and outside the times indicated by the one other station when the one other station is unavailable for TOF measurements (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed)
and receive an action frame for a ToF measurement from the responding station within the availability window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver) the action frame configured in accordance with IEEE 802.11 (Bahillo et al, abstract, line 3 indicates RTT measurements are performed in IEEE 802.11 standard networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11 standard wireless network so as to reduce the signal loss impairment as taught Bahillo et al (abstract lines 3-4)).  
Claim 17: The apparatus of claim 16, wherein the periodic time window represented by the bit map has a periodicity indicated by the bitmap (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). The periodicity is the length of the frame measured in milliseconds (FIG 1 and para 0022, Table 1). 
Claim 18: The apparatus of claim 16 wherein the periodic time window represented by the bit map has a predetermined granularity such that each bit represents a fixed amount of time (A bitmap inherently has a pre-determined granularity. Specifically, it presents a bit level of granularity (“1’s” and “0”s). A Bit is associated with each time slot). 
	 Claim 19: The apparatus of claim 16 wherein the availability window is determined by the responding station based on the bit map (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6) that can take the form of a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed.
It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al).
                           Response to Remarks and Amendments
Applicant’s amendments have overcome the rejections under 35 USC §251, except for claims 16-19. Applicant’s amendments have overcome all the previous grounds of rejection under 35 USC §112(b). However, claims 1-19 raise a new grounds of rejection under 35 USC §112(b) for reasons indicated herein.
With respect to the rejections under 35 USC §103, applicant states at page 8, third paragraph of the response:
“Stem discloses the use of a first hard constraint via bitmap indicating a time-window of unavailability. Applicant respectfully disagrees with this interpretation of Stem and submits that in Stem, bitmap is for a subframe configuration (i.e., TDD UL/DL pattern) to indicate which subframes are uplink and which are downlink (see Stern [0266]). Since Stern is addressing an issue in a LTE cellular system, the bitmap is dictated by eNB and is irrelevant to UE’s availability (see Stern [0002]), It is also noted that the preconfigured time window in Stem refers to a time when a particular UL/DL subframe pattern will apply (see Stem [0266]), The availability of a UE is not relevant in this situation (a LTE cellular network) as the network controls the channel resources and dictates to the UE the TDD pattern.
Accordingly, since the bitmap of Stem does not indicate an availability of a UE, the combination of Stem with Chun does not result in “transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed”.”
This conclusion is incorrect for the following reasons:
(1) Applicant’s conclusion is based only upon the teachings of Stern, and not the combined teachings of Stern and Chun taken together (In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983).
(2) Paragraph 0266 of Stern is not exclusively directed to transmitting UL/DL (uplink/downlink) directions to the transceivers. Specifically, para 0266, lines 2-4 of Stern state:
“A WTRU may expect one or more physical layer signals to carry the indication of a WTRU procedure specific configuration or the UL/DL subframe directions”. In other words, the discussion of Stern at para 0266 is not exclusively directed to UL/DL subframe directions. Instead, it is directed more broadly to “procedures” and configurations for those procedures. The procedures do not necessarily have to be UL/DL subframe directions, although this is one possible procedure of multiple possible procedures that may be performed on the physical layer. 

                                              Final Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	                    Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the parent US Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.



Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday -Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992      

Conferees:

/JDC/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/            Supervisory Patent Examiner, Art Unit 3992